 

 

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION

UNITED STATES OF AMERICA,

v.
JASON HERNANDEZ 1

LAURENTINO REYES-GOMEZ (3),

Defendants.

']l`HE GRAND JURY CHARGES:

FHLED

NUV

   
   

§ MCLU

§

§

§ [21 U.s.C. § 846= P

§' PossEss WITH INTENT tro

§ DISTRIBUTE AND To DISTRIBUTE

§ HEROIN]

§ .

§ gi

CRIMINALN. §CH®§§@ RP

CoUNT oNE

Conspiracy to possess With intent to distribute and to distribute a controlled substance, to

wit, heroin

[21 U.s.C. § 846]

Beginning no later than on or about April 2018, and continuing through at least on or about

August 2018, the exact dates being unknown to the Grand Jury, in the Western District of Texas

and elsewhere, defendants

JASON HERNANDEZ (1),

LAURENT][NO REYES-GOMEZ (3)

and others known and unknown to the Grand Jury, did intentionally and knowingly combine,
conspire, confederate, and agree to possess with intent to distribute and to distribute 100 grams or

more of a mixture or substance containing a detectable amount of heroin, a Schedule l controlled

substance.

©©@KETE

  

 

 

 

 

All in violation of 21 U.S.C. § 846, the penalty for Which is found at 21 U.S.C.
§ 841(b)(1)(B).

A TRUE BILL

 

FOREPERSON

JOHN F. BASH
UNITED STATES ATTORNEY,

 

 

 

 

 

